This is an appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board which reversed a decision of an Unemployment Insurance Referee awarding claimant herein unemployment insurance benefits based upon her earnings with the employer-respondent. The referee held that the employer-respondent, doing business under the firm name and style of Tally Gowns, was the successor in interest of a copartnership consisting of Laura Willis and Myrna Wightman, doing business as Willis Gowns. After the dissolution of the partnership, if one existed, all of the machines used and all the property used was disposed of and the employer-respondent then continued the business alone; at least continued to occupy the premises but did not engage in business for some time afterward. After the dissolution of the partnership, the firm consisting of appellant and her former associates became non-existent save for the purpose of discharging such obligations as were due and owing to its creditors, and, therefore, the appellant cannot be deemed a successor to the partnership which was dissolved on July 15, 1939. The term “ successor ” as used in the above provision plainly imports a devolution of property by statutory succession. It applies to persons to whom property descends by operation of law and not to a situation where property passes by the voluntary acts of the owners. The appellation “ successor ” which is preceded by the jural terms “ legal representatives,” “ receiver ” and “ trustee,” was clearly employed in a correlative sense. Decision of the Unemployment Insur*972anee Appeal Board affirmed, with costs. Hill, P. J., Crapser, Hefiernan and Sehenck, JJ., concur; Foster, J., dissents.